[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                          MARCH 19, 2012
                                            No. 11-11973
                                                                            JOHN LEY
                                      ________________________
                                                                             CLERK

                                D.C. Docket No. 7:10-cv-01148-SLB

EDDISON WALTERS,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellant,

                                              versus

LIME FINANCIAL SERVICES, LTD.,

llllllllllllllllllllllllllllllllllllllll                       Defendant - Appellee.
                                      ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________
                                       (March 19, 2012)

Before BARKETT and HULL, Circuit Judges, and HUNT,* District Judge.

PER CURIAM:

         Eddison Walters appeals the district court’s dismissal under Federal Rule of

Civil Procedure 12(b)(6) of his claim that Lime Financial Services, Ltd. (“Lime”)

         *
        Honorable Willis B. Hunt, Jr., United States District Judge for the Northern District of
Georgia, sitting by designation.
violated the Truth in Lending Act (“TILA”), by failing to complete two dates on

Lime’s form disclosing Walters’ right to rescind the mortgage immediately after

the transaction. Walters argues that these omissions violated TILA by failing to

provide “clear and conspicuous notice” of “[t]he date the rescission period

expires” and therefore Walter could rescind his mortgage with Lime, nearly three

years after the initial transaction. 12 C.F.R. § 226.23(b)(1)(v).

      We have held that “TILA does not require perfect notice; rather it requires a

clear and conspicuous notice of rescission rights.” Veale v. Citibank, F.S.B., 85

F.3d 577, 580 (11th Cir. 1996), cert. denied, 520 U.S. 1198 (1997). We are

satisfied that the district court did not err in concluding that the form at issue in its

totality provided reasonable notice of the date the rescission period expired.

      AFFIRMED.




                                            2